MEMORANDUM OPINION
{¶ 1} On October 20, 2004, appellant, Marvin J. Brown, filed a notice of appeal from an October 13, 2004 judgment of the Warren Municipal Court. In that judgment, appellant was found guilty of Driving Under the Influence, in violation of R.C. 4511.19(A)(1), and Speeding, in violation of R.C. 4511.21. However, sentencing was deferred pending appeal.
 {¶ 2} It is well established that a judgment of conviction is not a final appealable order until a sentence is rendered. State v.Chamberlain (1964), 177 Ohio St. 104, 106-107; State v. Pasqualone
(2000), 140 Ohio App.3d 650, 655; State v. George (1994),98 Ohio App.3d 371, 374.
 {¶ 3} In the present case, since no sentence has been rendered, there is no final appealable order. Thus, this court is without jurisdiction to consider this appeal at this time. Hence, this appeal is hereby sua sponte dismissed due to lack of a final appealable order.
 {¶ 4} Appeal dismissed.
Grendell, J., Rice, J., concur.